NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 25, 2022
                               Decided October 26, 2022

                                         Before

                        DIANE S. SYKES, Chief Judge

                        DIANE P. WOOD, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge


No. 22-1091

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Southern District of
                                                  Indiana, Indianapolis Division.
      v.
                                                  No. 1:20CR00343-001
JOHN L. LEE III,
     Defendant-Appellant.                         James Patrick Hanlon,
                                                  Judge.

                                       ORDER

       John Lee, while on probation for child molesting, was discovered in 2019 to have
hundreds of sexually explicit images of minors, including infants, that depicted acts of
sadism and masochism. He later pleaded guilty to 12 counts of receiving and 2 counts
of possessing child pornography. See 18 U.S.C. § 2252(a)(2), (4)(B). The district judge
accepted the plea and sentenced Lee to prison terms of 300 months for receipt and
240 months for possession—to be served concurrently—with a life term of supervised
release. Lee appealed, but his appointed counsel asserts that the appeal is frivolous and
No. 22-1091                                                                          Page 2

moves to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). Because the
analysis in counsel’s brief appears thorough, and Lee has not responded to counsel’s
motion, see CIR. R. 51(b), we limit our review to the issues that counsel has properly
identified. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Counsel first informs us that she consulted with Lee and confirmed that Lee does
not wish to withdraw his plea. Thus, counsel appropriately declines to discuss any
potential challenge to the plea’s validity. See United States v. Konczak, 683 F.3d 348, 349
(7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002).

       Counsel then considers whether Lee could raise a nonfrivolous challenge to his
sentence and rightly concludes that he could not. To begin, counsel accurately explains
that Lee’s 300- and 240-month prison terms did not exceed the statutory maximums.
Accounting for Lee’s prior convictions of child molesting, the district judge could have
lawfully imposed a prison term of up to 480 months for receiving child pornography,
18 U.S.C. § 2252(b)(1), and 240 months for possessing it, id. § 2252(b)(2).

       Next, counsel correctly determines that a procedural challenge to the calculation
of the advisory range under the Sentencing Guidelines would be pointless. The district
judge adopted the guidelines range from the presentence investigation report, which
advised 262 to 327 months in prison. (Both offenses were grouped for guidelines-
calculation purposes. See U.S.S.G. § 3D1.2(d).) Lee made one written objection to that
calculation after reviewing the report: He argued that the four-level enhancement for
possessing material that portrays sadistic or masochistic conduct should not apply.
See U.S.S.G. § 2G2.2(b)(4). But he withdrew that objection at his sentencing hearing and
made no other objections. Thus, Lee waived any procedural challenge to the calculation
of the guidelines range. See United States v. Boyle, 28 F.4th 798, 802 (7th Cir. 2022).

       We also agree with counsel that any challenge to the substantive reasonableness
of Lee’s sentence would be futile. Lee’s 300-month prison term for receipt (which
subsumes the concurrent 240-month sentence for possession) falls within the guidelines
range, and so we would presume that it is reasonable. See United States v. Jarigese,
999 F.3d 464, 471 (7th Cir. 2021). Like counsel, we cannot identify anything in the record
that might rebut that presumption. The district judge reasonably balanced the
sentencing factors under 18 U.S.C. § 3553(a) by highlighting Lee’s “extremely serious”
offense of child pornography, see id. § 3553(a)(2)(A), his history of repeating this type of
crime, see id. § 3553(a)(1), and the need to protect the public, see id. § 3553(a)(2)(C),
No. 22-1091                                                                           Page 3

against Lee’s principal mitigating arguments, including his mental health and history of
sexual abuse. See United States v. Modjewski, 783 F.3d 645, 654 (7th Cir. 2015).

        Finally, counsel contemplates whether Lee could plausibly challenge the term or
conditions of supervised release, but she appropriately decides that any such challenge
would be pointless. As with the objection to the calculation of the guidelines range, Lee
made a written objection to one condition of supervised release outlined in the
presentence investigation report (polygraph testing). But here too he withdrew the
objection at sentencing and declined to raise any additional concerns when invited to
object to the report or the final sentence. He thus waived any objections. See United
States v. Anderson, 948 F.3d 910, 911–12 (7th Cir. 2020); United States v. Schrode, 839 F.3d
545, 555 (7th Cir. 2016).

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.